DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16503225, filed on 03 July 2019.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 12 November 2021 and 12 November 2021, were filed after the mailing date of the patent application on 02 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 02 August 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the tracking reference signal corresponds to a demodulation reference signal (DMRS) port that is used by the first device when the first device sends data to a second device”; however, the recitation, “a second device”, is not in accordance with antecedent basis because Applicant has previously recited “a second device” in Claim 1.  In order to improve claim clarity, Examiner respectfully suggests amending “a second device” of Claim 2 to “the second device”.  Appropriate correction is required.
Claim 2 and Claim 12 are objected to because of the following informalities:  Claim 2 recites “the tracking reference signal is used to track a phase change experienced by a tracking reference signal when the tacking reference signal is transmitted on a channel corresponding to the DMRS port”; however, the recitation, “a tracking reference signal”, is not in accordance with antecedent basis because Applicant has previously recited “a tracking reference signal” in Claim 1.  In order to improve claim clarity, Examiner respectfully suggests amending “a tracking reference signal” of Claim 2 to “the tracking reference signal”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the tracking reference signal is used to track a phase change experienced by a tracking reference signal when the tacking reference signal is transmitted on a channel corresponding to the DMRS port”; however, the recitation, “the tacking reference signal”, is misspelled.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “a DMRS port”; however, the recitation, “DMRS”, is an acronym that Applicant has not previously defined in Claim 11.  Examiner respectfully suggests amending “DMRS” to “demodulation reference signal (DMRS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claims 2-10, said claims recite “the method” while the preamble of Claim 1 recites “A reference signal sending method”.  Here, the claim is rendered unclear because the recitation, “the method”, is not supported by antecedent basis.  Examiner respectfully suggests amending “the method” to “the reference signal sending method”.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12-19, said claims claim a device which depends, either directly or indirectly, from Claim 10, which is a method claim.  Examiner respectfully suggests amending to indicate that said claims actually depend from Claim 11.  For the purpose of examination, Examiner will treat the claims as having depended from Claim 11.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 20, said claim recites “the computer-readable storage medium” while also claiming “A non-transitory computer-readable storage medium” which renders the claim unclear.  Examiner respectfully suggests amending “the computer-readable storage medium” to “the non-transitory computer-readable storage medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 11082179. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 10 of the ‘179 Patent discloses communications device, wherein the communications device comprises: 
a processor (Claim 10 of the ‘179 Patent discloses a communications device comprising a processor), configured to map a tracking reference signal to a time-frequency resource (Claim 10 of the ‘179 Patent discloses map the tracking reference signal to a time-frequency resource that is used by the communications device when the communications device sends the data through the DMRS port), wherein the tracking reference signal is mapped to at least two modulation symbols on a same frequency resource in one transmission slot (Claim 10 of the ‘179 Patent discloses the tracking reference signal is mapped to at least two modulation symbols on a same frequency resource in one transmission slot), wherein the same frequency resource comprises a subcarrier (Claim 10 of the ‘179 Patent discloses the same frequency resource comprises a subcarrier), the subcarrier is determined based on an offset value that is calculated based on an identifier (ID) of the first device (Claim 10 of the ‘179 Patent discloses the subcarrier is determined based on an offset value that is calculated based on an identifier (ID) of the communications device); and a transceiver, configured to send the tracking reference signal mapped to the time-frequency resource (Claim 10 of the ‘179 Patent discloses a transceiver, configured to send the tracking reference signal mapped to the time-frequency resource).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 20, Claim 10 of the ‘179 Patent discloses the method of Claim 20.
Claim 19 of the ‘179 Patent further discloses a non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and when the computer program is run on a computer, the computer performs a method for sending a reference signal (Claim 19 of the ‘179 discloses a non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and when the computer program is run on a computer, the computer performs a method for sending a reference signal).
Regarding Claim 12, Claim 10 of the ‘179 Patent discloses the communications device according to claim [[10]] 11.
Claim 10 of the ‘179 Patent further discloses the tracking reference signal corresponds to a DMRS port that is used by the communications device when the communications device sends data (Claim 10 of the ‘179 Patent discloses the tracking reference signal corresponds to a DMRS port that is used by the communications device when the communications device sends data), and the tracking reference signal is used to track a phase change experienced by a tracking reference signal when the tracking reference signal is transmitted on a channel corresponding to the DMRS port (Claim 10 of the ‘179 Patent discloses the tracking reference signal is used to track a phase change experienced by a tracking reference signal when the tracking reference signal is transmitted on a channel corresponding to the DMRS port).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 10 of the ‘179 Patent discloses the communications device according to claim 12.
Claim 11 of the ‘179 Patent discloses when at least two DMRS ports are used by the communications device when the communications device sends the data, each of the at least two DMRS ports corresponds to one tracking reference signal (Claim 11 of the ‘179 Patent discloses when at least two DMRS ports are used by the communications device when the communications device sends the data, each of the at least two DMRS ports corresponds to one tracking reference signal).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 10 and Claim 11 of the ‘179 Patent discloses the communications device according to claim 13.
Claim 12 of the ‘179 Patent discloses at least two of the at least two DMRS ports correspond to a same tracking reference signal (Claim 12 of the ‘179 Patent discloses at least two of the at least two DMRS ports correspond to a same tracking reference signal).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Claims 10-12 of the ‘179 Patent discloses the communications device according to claim 14.
Claim 13 of the ‘179 Patent discloses the at least two DMRS ports corresponding to the same tracking reference signal are quasi-co- located (Claim 13 of the ‘179 Patent discloses the at least two DMRS ports corresponding to the same tracking reference signal are quasi-co-located).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 10 of the ‘179 Patent discloses the communications device according to claim 12.
Claim 14 of the ‘179 Patent discloses an antenna port associated with the tracking reference signal and the DMRS port are quasi-co-located (Claim 14 of the ‘179 Patent discloses an antenna port associated with the tracking reference signal and the DMRS port are quasi-co-located).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 10 of the ‘179 Patent discloses the communications device according to claim 12.
Claim 15 of the ‘179 Patent discloses the transceiver is further configured to: receive third indication information before the processor generates the tracking reference signal, wherein the third indication information is used to indicate a location to which the tracking reference signal is mapped in the time-frequency resource; and correspondingly, the processor is specifically configured to map the tracking reference signal to the location that is in the time-frequency resource and that is indicated by the third indication information (Claim 15 of the ’179 Patent discloses the transceiver is further configured to receive third indication information before the processor generates the tracking reference signal, wherein the third indication information is used to indicate a location to which the tracking reference signal is mapped in the time-frequency resource; and wherein the processor is configured to map the tracking reference signal to the location that is in the time-frequency resource and that is indicated by the third indication information).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 10 of the ‘179 Patent discloses the communications device according to claim 12.
Claim 16 of the ‘179 Patent further discloses the transceiver is further configured to receive fourth indication information, wherein the fourth indication information is used to indicate the tracking reference signal corresponding to the DMRS port; and correspondingly, the processor is specifically configured to generate the tracking reference signal indicated by the fourth indication information (Claim 16 of the ‘179 Patent discloses the transceiver is further configured to receive fourth indication information, wherein the fourth indication information is used to indicate the tracking reference signal corresponding to the DMRS port; and wherein the processor is configured to generate the tracking reference signal indicated by the fourth indication information).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 10 of the ‘179 Patent discloses the communications device according to claim 12.
Claim 15 of the ‘179 Patent discloses the transceiver is further configured to: send a seventh indication information before sending the tracking reference signal mapped to the time-frequency resource, wherein the seventh indication information is used to indicate a location to which the tracking reference signal is mapped in the time-frequency resource (Claim 15 of the ‘179 Patent discloses the transceiver is further configured to receive third indication information before the processor generates the tracking reference signal, wherein the third indication information is used to indicate a location to which the tracking reference signal is mapped in the time-frequency resource; and wherein the processor is configured to map the tracking reference signal to the location that is in the time-frequency resource and that is indicated by the third indication information).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 10, Claim 10 of the ‘179 Patent disclose the method to claim 2.
Claim 16 of the ‘179 Patent discloses the method further comprises: before the first device sends the tracking reference signal mapped to the time- frequency resource to the second device, sending, by the first device, eighth indication information to the second device, wherein the eighth indication information is used to indicate the tracking reference signal corresponding to the DMRS port (Claim 16 of the ‘179 Patent discloses the transceiver is further configured to receive fourth indication information, wherein the fourth indication information is used to indicate the tracking reference signal corresponding to the DMRS port; and wherein the processor is configured to generate the tracking reference signal indicated by the fourth indication information).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474